 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ARBMETRICS, LLC, an Ohio limited                     Case No.: 18-CV-134-JLS (KSC)
     liability company,
12
                                         Plaintiff,       ORDER GRANTING MOTION FOR
13                                                        RECONSIDERATION
     v.
14
     DEXCOM, INC., a Delaware corporation,                (ECF No. 49)
15
                                      Defendant.
16
17
18         Presently before the Court is Plaintiff’s Motion for Reconsideration (“Mot.,” ECF
19   No. 49), requesting the Court reconsider its conditional dismissal with prejudice of
20   Plaintiff’s willful infringement claim. Also before the Court is Defendant’s Response in
21   Opposition to (“Opp’n,” ECF No. 53) and Plaintiff’s Reply in Support of (“Reply,” ECF
22   No. 54) the Motion.
23         Generally, reconsideration of a prior order is “appropriate if the district court (1) is
24   presented with newly discovered evidence, (2) committed clear error or the initial decision
25   was manifestly unjust, or (3) if there is an intervening change in controlling law.” Sch.
26   Dist. No. 1J, Multnomah Cty. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).
27   Reconsideration is an “extraordinary remedy, to be used sparingly in the interests of finality
28   and conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d

                                                      1
                                                                                 18-CV-134-JLS (KSC)
 1   877, 890 (9th Cir. 2000). Ultimately, whether to grant or deny a motion for reconsideration
 2   is in the “sound discretion” of the district court. Navajo Nation v. Norris, 331 F.3d 1041,
 3   1046 (9th Cir. 2003) (citing Kona Enters., 229 F.3d at 883).
 4         Plaintiff moves for reconsideration based on its contention that the Court’s dismissal
 5   with prejudice of Plaintiff’s willful infringement claim is manifestly unjust. Mot. at 5.
 6   Plaintiff contends that by dismissing its claim with prejudice, the Court closed the door
 7   forever on Plaintiff moving for leave to amend its claim, even if Plaintiff eventually
 8   uncovers additional facts to support its willful infringement claim. Id. at 6. Plaintiff
 9   contends that requiring “detailed factual allegations of Defendant’s egregious conduct in
10   order to state a claim for willful infringement . . . prior to having a reasonable opportunity
11   to discover such information, or otherwise face dismissal of the claim with prejudice, is
12   manifestly unjust.” Id.
13         Defendant contends that reconsideration is not warranted for three reasons. First,
14   Defendant contends that Plaintiff’s attempt to “resuscitate its defective willful infringement
15   claim through discovery is contrary to law.” Opp’n at 3. Second, Defendant points to
16   “many courts [that have] conditionally dismissed” claims similar to this. Id. at 5. Third,
17   Defendant contends Plaintiff’s motion must fail because Plaintiff failed to request leave to
18   amend in its Response in Opposition to Defendant’s Motion to Dismiss. Id. at 5–6.
19         After reviewing the Parties’ arguments and the law, the Court agrees with Plaintiff
20   that the dismissal of its willful infringement claim should be without prejudice. Based on
21   Plaintiff’s allegations, it is possible that Plaintiff could uncover evidence to support its
22   willful infringement claim during discovery. If Plaintiff does obtain additional evidence
23   supporting its allegations, the Court agrees that Plaintiff should be allowed to move for
24   leave to amend. The Court therefore GRANTS Plaintiff’s Motion for Reconsideration
25   (ECF No. 49) and MODIFIES its February 19, 2019 Order (ECF No. 47) to reflect that
26   the dismissal of Plaintiff’s willful infringement claim is without prejudice.
27         The Court must make several things clear about the scope of this Order. First,
28   Plaintiff’s willful infringement claim remains dismissed. This Order does not revive that

                                                   2
                                                                                 18-CV-134-JLS (KSC)
 1   claim, and the reasoning for dismissing that claim remains in force. Next, because the
 2   willful infringement claim remains dismissed, Plaintiff cannot pursue discovery pertaining
 3   solely to that claim. Finally, the Court does not grant Plaintiff leave to amend its Complaint
 4   and Plaintiff should not construe this Order as an invitation to file a motion to amend unless
 5   it uncovers facts that would support its claim and cure the deficiencies outlined in the
 6   Court’s February 19, 2019 Order.
 7         IT IS SO ORDERED.
 8   Dated: October 7, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                 18-CV-134-JLS (KSC)
